Case: 21-50132     Document: 00516396363          Page: 1    Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 15, 2022
                                   No. 21-50132                        Lyle W. Cayce
                                                                            Clerk

   Jennifer J. Harkey,

                                                            Plaintiff—Appellant,

                                       versus

   NextGen Healthcare, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                              USDC 6:19-CV-590


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Jennifer Harkey had an unfortunate encounter with a male co-worker
   while she was sleepwalking. She was fired. Harkey then sued her former
   employer, NextGen Healthcare, under the Americans with Disabilities Act
   and the Texas Commission on Human Rights Act. The district court granted
   summary judgment to NextGen. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50132        Document: 00516396363             Page: 2      Date Filed: 07/15/2022




                                         No. 21-50132


                                               I.
           NextGen       hired    Jennifer     Harkey      in   March      2008     as    an
   “Implementation Specialist.”** She worked without incident for over a
   decade. In September 2018, she was promoted to the position of “Sales
   Specialist,” effective November 1, 2018.
           On the evening of October 10, 2018, Harkey was attending an out-of-
   town national sales conference for NextGen at a large hotel in St. Louis,
   Missouri. After a dinner and a few drinks with a female co-worker, Harkey
   headed up to her room. She then watched some television and fell asleep.
           Around midnight, another employee of NextGen who was also
   attending the conference, Scott O’Donnell, had just returned to his room
   from the hotel bar when he heard a knock at the door. Rather than peering
   through the peephole, assuming it was one of the other men who he had just
   been at the hotel bar with, he opened the door. There stood Harkey, whom
   he did not recognize. Harkey says that she was wearing a “black cotton robe”
   that fell to her knees and that she was naked under the robe.
           O’Donnell was startled and stepped backwards. Harkey entered the
   room without looking at O’Donnell. O’Donnell said something along the
   lines of “I think you’re in the wrong room. What are you doing here? You
   need to get out” and remembers repeating “You’re in the wrong room.”
   Harkey said nothing, walked over to a made bed and got in it, then pulled the
   sheets all the way up to her face. According to O’Donnell, “She just laid
   there, didn’t move and was nonresponsive to me asking her to leave and
   telling her she was in the wrong room.” Harkey did not touch O’Donnell



           **
               At this stage, the facts are viewed in the light most favorable to Harkey. See
   Calbillo v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002).




                                               2
Case: 21-50132      Document: 00516396363          Page: 3   Date Filed: 07/15/2022




                                    No. 21-50132


   during the incident.       Moreover, O’Donnell states that she never
   propositioned him or sexually harassed him.
          Still, O’Donnell was concerned. He was a married man on an out-of-
   town business trip, and a woman was in a bed in his hotel room. He called
   his supervisor, Sean Murtagh, to the room. Murtagh also did not recognize
   Harkey as a NextGen employee. Murtagh decided to contact Jill Burke, the
   director of Human Resources at NextGen, who was also attending the
   conference. When Burke arrived, she attempted to wake Harkey repeatedly.
   Burke pulled back the covers and Murtagh snapped a picture of her. Burke
   was able to waken Harkey, but Harkey was disoriented. Burke also described
   Harkey as “smell[ing] of alcohol” and “exposing skin.” Although he was
   further away, Murtagh testified that he did not smell alcohol and that her robe
   fully covered her, so that no “personal part[s]” were exposed.
          Eventually, hotel security was called, and it was determined that
   Harkey’s room was next door to O’Donnell’s. According to Burke’s notes,
   which she discussed during her deposition, as security helped get Harkey
   back to her room, Harkey was “very apologetic” and embarrassed.
   According to Burke, Harkey stated that she must have been sleepwalking,
   which she had done from time to time when she was a child. Burke’s notes
   also recall that Harkey said that she “wasn’t assaulted or anything” in the
   hotel room, that she was fine, and that she was “so sorry.” O’Donnell went
   back into his room, gathered his stuff, and moved to a different hotel room.
          O’Donnell was asked to write an e-mail about what happened. At that
   point, he was extremely uncomfortable “because of the accusatory-sounding
   questions that [Burke] had asked [him] earlier in the night about what
   happened.”     Because of his discomfort at that line of questioning, he
   mentioned wanting to speak with a lawyer before writing an e-mail about the
   incident. He later testified about his concern with how his wife would react




                                         3
Case: 21-50132     Document: 00516396363           Page: 4    Date Filed: 07/15/2022




                                    No. 21-50132


   to learning about the situation and, more generally, about how it might be
   interpreted in the “Me Too” era.
          The next morning, Harkey went downstairs for breakfast and business
   meetings. At some point in the morning, she was asked to go up to a
   conference room where she saw Burke sitting alone at a long conference
   table. Harkey said she had “a flashback” and remembered her face from the
   night before. Burke told Harkey to sit down and that she “was in very big
   trouble,” “needed to be concerned,” and that Burke wanted to discuss last
   night. Harkey told her about the evening, as she could recall it. Harkey told
   her she had sleepwalked throughout her childhood but that it rarely happens.
   She was also asked about what she was wearing. Harkey stated that she felt
   from the beginning of the conversation that Burke had made her mind up
   about what had happened. Burke told her to pack her bags and that she was
   suspended on paid leave. Multiple times in the conversation, Burke called
   Harkey a “liability.” Burke told Harkey to “call a doctor,” and Harkey said
   she would quickly do so.
          Harkey called her doctor for a referral as she was waiting for her flight
   home and began the process for making an appointment with a diagnostician,
   Dr. Sudan. Harkey sent an e-mail to Burke on October 12, 2018 (the day after
   the incident), informing her of the medical updates and assuring her that she
   was taking the situation seriously. On October 16, Harkey sent an e-mail
   updating Burke that she had been able to get an appointment with Dr. Sudan
   for the following week. Later the same day that she sent that e-mail, on
   October 16, Harkey was terminated.
          When Harkey was able to see her doctor, he diagnosed her condition
   as somnambulism, otherwise known as “sleep walking disorder.”               On
   September 4, 2019, Harkey brought a lawsuit in state court alleging that she




                                          4
Case: 21-50132      Document: 00516396363          Page: 5   Date Filed: 07/15/2022




                                    No. 21-50132


   was fired on account of a disability. It was removed to federal court, with the
   operative complaint alleging violations of the ADA and the TCHRA.
          The district court granted summary judgment for NextGen. The
   district court concluded that Harkey could not establish a prima facie showing
   of disability discrimination because she “fail[ed] to meet the requirements of
   proving a disability” and that “she fail[ed] to show evidence that she was
   subject to an adverse employment decision because of her sleepwalking.”
   The district court further held that NextGen fired Harkey for
   “misconduct”—a legitimate, nondiscriminatory reason—and that Harkey
   could not demonstrate that this was pretext.
                                         II.
          We review a district court’s grant of summary judgment de novo.
   Kitchen v. BASF, 952 F.3d 247, 252 (5th Cir. 2020). Summary judgment is
   appropriate where the movant demonstrates “there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists “if the
   evidence is such that a reasonable jury could return a verdict for the
   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
   In deciding a summary-judgment motion, we draw all reasonable inferences
   in the light most favorable to the nonmoving party. See Calbillo, 288 F.3d at
   725; Anderson, 477 U.S. at 255. The district court may not “weigh the
   evidence or evaluate the credibility of witnesses.” Johnson v. Diversicare
   Afton Oaks, 597 F.3d 673, 676 (5th Cir. 2010); E.E.O.C. v. Chevron Phillips
   Chem. Co., LP, 570 F.3d 606, 615 (5th Cir. 2009).
          The ADA prohibits an employer from discriminating against a
   qualified individual with a disability “on the basis of that disability.” 42
   U.S.C. § 12112(a).     Likewise, the TCHRA prohibits employers from
   discriminating “because of . . . disability.” Tex. Lab. Code § 21.051. Texas




                                         5
Case: 21-50132      Document: 00516396363           Page: 6    Date Filed: 07/15/2022




                                     No. 21-50132


   courts “look[] to analogous federal precedent for guidance when interpreting
   the [TCHRA].” NME Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144 (Tex.
   1999). Thus, we consider ADA and TCHRA claims alike and analyze them
   the same way. Nall v. BNSF Ry. Co., 917 F.3d 335, 340 n.2 (5th Cir. 2019).
          For discriminatory-termination claims, the employee may either
   (1) “present direct evidence that she was discriminated against because of
   her disability,” or (2) “proceed under the burden-shifting analysis first
   articulated in” McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
   E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). Harkey did
   not present direct evidence of discrimination, so she must rely on the burden-
   shifting analysis under McDonnell Douglas.
          The McDonnell Douglas analysis “first requires the [plaintiff] to
   establish a prima facie case of discrimination.” Id. (citing Chevron Phillips
   Chem. Co., 570 F.3d at 615). To get past this first step, “a plaintiff must
   prove: (1) that [s]he has a disability; (2) that [s]he was qualified for the job;
   [and] (3) that [s]he was subject to an adverse employment decision on
   account of [her] disability.” Id. at 697; see also Cannon v. Jacobs Field Servs.
   N. Am., Inc., 813 F.3d 586, 590 (5th Cir. 2016). No one questions that Harkey
   was qualified, so the disagreement is over the first and third prongs. We
   address only the third.
                                         III.
          The dispositive question here is whether Harkey suffered an adverse
   employment action because of her disability. She did not. Even if her
   sleepwalking disorder was a “disability” under the ADA, she was fired
   because of what happened when she sleepwalked. A few of our cases
   elucidate the line between the two.
          First and foremost is Hamilton. There, we held that an employer was
   not liable for firing a man with PTSD who had an angry and profane




                                          6
Case: 21-50132     Document: 00516396363             Page: 7   Date Filed: 07/15/2022




                                      No. 21-50132


   confrontation with his manager even though the episode was arguably caused
   by his condition. Hamilton v. Sw. Bell Tel. Co., 136 F.3d 1047, 1052–53 (5th
   Cir. 1998). Though his outburst was arguably caused by his PTSD, it also
   violated company policy. Id. at 1053. We went on to say that “the ADA does
   not insulate emotional or violent outbursts blamed on an impairment.” Id.
          Another is Seaman. That case involved an employee verbally abusing
   his supervisor for denying his vacation request. Seaman v. CSPH, Inc., 179
   F.3d 297, 298–99 (5th Cir. 1999). The employee suffered from bipolar
   disorder, and when he was fired for insubordination, he sued. Id. at 298–99.
   In affirming summary judgment, we said that though the employee’s reaction
   could have been attributed to his bipolar disorder, he could “not use the ADA
   as an aegis and thus avoid accountability for his own actions.” Id. at 301.
          That principle applies here. Start with NextGen’s reason for firing
   Harkey: She entered a male co-worker’s room just after midnight, uninvited
   and wearing only a robe, and got into his bed. Set aside any peripheral
   explanations for her actions, NextGen now had a situation on its hands. A
   male employee had an unconscious-but-somehow-active female in his hotel
   room, under the covers in his bed, while he was on a work trip.
          In that light, NextGen had to make a decision. That Harkey’s
   “severe, unprofessional, [and] inappropriate” conduct was purportedly
   caused by her sleepwalking disorder is of no matter. The ADA does not give
   employees license to act with impunity. See Seaman, 179 F.3d at 300–01;
   Hamilton, 136 F.3d at 1052. When Harkey sleepwalked into her male co-
   worker’s room in the state that she was in, NextGen had a reason to fire her.
   So the ADA is no barrier to her termination.
                                  *        *         *
          Harkey has not shown she was fired because she had a sleepwalking
   disorder. She was fired because of what she did when she was sleepwalking.




                                           7
Case: 21-50132     Document: 00516396363          Page: 8   Date Filed: 07/15/2022




                                   No. 21-50132


   Because Harkey has failed to establish a prima facie case under the ADA (and
   by extension, the TCHRA), we AFFIRM.




                                        8